PETITIONER APPEARING PRO SE:           ATTORNEYS FOR RESPONDENT:
MIRKO BLESICH                          GREGORY F. ZOELLER
St. John, IN                           ATTORNEY GENERAL OF INDIANA
                                       ANDREW T. GREIN
                                       JESSICA R. GASTINEAU
                                       DEPUTY ATTORNEYS GENERAL
                                       Indianapolis, IN
______________________________________________________________________

                                  IN THE
                            INDIANA TAX COURT
______________________________________________________________________
                                                           Dec 30 2015, 1:00 pm


MIRKO BLESICH,                                   )
                                                 )
         Petitioner,                             )
                                                 )
                       v.                        ) Cause No. 49T10-1411-TA-00067
                                                 )
LAKE COUNTY ASSESSOR,                            )
                                                 )
         Respondent.                             )


                       ON APPEAL FROM A FINAL DETERMINATION
                        OF THE INDIANA BOARD OF TAX REVIEW
                                                                                   ____
                                   FOR PUBLICATION
                                   December 30, 2015

FISHER, Senior Judge

         Mirko Blesich challenges the final determination of the Indiana Board of Tax

Review that valued his real property at $205,000 for the 2010 tax year. While Blesich

raises several issues on appeal, the Court consolidates and restates them as: whether

the Indiana Board’s final determination was improper. The Court affirms the Indiana

Board.

                            FACTS AND PROCEDURAL HISTORY

         Blesich owns residential real property in Schererville, Indiana. In 2010, the St.
John Township Assessor assigned that property an assessed value of $229,300

($41,700 for land and $187,600 for improvements).          The Township Assessor and

Blesich subsequently attempted to reach an agreement regarding the value of the

property, but they could not resolve their differences.

       Thereafter, Blesich filed an appeal with the Lake County Property Tax

Assessment Board of Appeals (“PTABOA”). On April 24, 2013, the PTABOA issued a

Notification of Final Assessment Determination that reduced Blesich’s 2010 assessment

to $205,000. Still not satisfied, Blesich appealed to the Indiana Board in May of 2013,

electing to litigate his appeal under the Indiana Board’s small claims rules.

       On June 9, 2014, the Indiana Board conducted a hearing during which Blesich

presented an Appraisal that valued his property at $181,000 as of October 1, 2010.

(See Cert. Admin. R. at 37-45.) Blesich also presented a letter, dated April 24, 2012,

that documented the Township Assessor’s previous offer to reduce Blesich’s 2010

assessment to $193,700 (hereinafter, “the Settlement Letter”).1 (See Cert. Admin. R. at

36.)   Blesich asserted that the totality of this evidence established that his 2010

assessment should be either $181,000 or $193,700. (See Cert. Admin. R. at 80, 90-

91.)

       In response, the Lake County Assessor2 (“County Assessor”) claimed that the

Appraisal should be disregarded, asserting that it was inadmissible hearsay because

the appraiser was not available for cross-examination and that it lacked probative value

because it contained several “questionable” adjustments. (See Cert. Admin. R. at 81,

1
  Blesich presented a second letter to the Indiana Board that concerned his 2009 assessment
only. (See Cert. Admin. R. at 35.)
2
   Indiana Code § 6-1.1-15-3(b) required the County Assessor to defend the PTABOA’s
valuation of Blesich’s property. See IND. CODE § 6-1.1-15-3(b) (2014).
                                             2
83.) The County Assessor also asserted that the Settlement Letter was not relevant

because, among other things, it concerned negotiations to which he was not a party.

(See Cert. Admin. R. at 90-91.)        Finally, the County Assessor claimed that the

PTABOA’s valuation should be upheld because the sales data for several comparable

properties indicated that the $205,000 valuation was “more than fair.”      (See Cert.

Admin. R. at 51-57, 82-84.)

      On October 15, 2014, the Indiana Board issued a final determination, finding that

the Appraisal was admissible hearsay evidence that was “arguably probative” of the

subject property’s value.     (See Cert. Admin. R. at 15-16 ¶¶ 10-11, 18-19 ¶ 19(b).)

Nonetheless, the Indiana Board explained that the Appraisal could not be the sole basis

for a reduction of Blesich’s assessment because the County Assessor had properly

raised the hearsay objection without exception. (See Cert. Admin. R. at 18-19 ¶ 19(b).)

The Indiana Board also found that the Settlement Letter lacked probative value under

Indiana law. (See Cert. Admin. R. at 18-19 ¶ 19(c) (citing Dep’t of Local Gov’t Fin. v.

Commonwealth Edison Co. of Ind., 820 N.E.2d 1222, 1227-28 (Ind. 2005)).)           The

Indiana Board therefore concluded that Blesich had not made a prima facie case for any

additional reduction to his 2010 assessment. (See Cert. Admin. R. at 19 ¶ 20.)

         On November 24, 2014, Blesich initiated this original tax appeal. The Court

heard oral argument on September 16, 2015.         Additional facts will be supplied as

necessary.

                                 STANDARD OF REVIEW

      The party seeking to overturn an Indiana Board final determination bears the

burden of demonstrating its invalidity.   Osolo Twp. Assessor v. Elkhart Maple Lane



                                            3
Assocs., 789 N.E.2d 109, 111 (Ind. Tax Ct. 2003).            The Court will reverse a final

determination if it is arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law; contrary to constitutional right, power, privilege, or immunity; in

excess of or short of statutory jurisdiction, authority, or limitations; without observance of

the procedure required by law; or unsupported by substantial or reliable evidence. See

IND. CODE § 33-26-6-6(e)(1)-(5) (2015).

                                         ANALYSIS

       Blesich claims that the Indiana Board’s final determination must be reversed

because it erred in rejecting not only the Appraisal, but also the Settlement Letter. (See

Pet’r Br. Real Estate Tax Appeal (“Pet’r Br.”) at 2.) Blesich also contends that the

Indiana Board’s final determination is improper given its delay in conducting the

administrative hearing and issuing the final determination.3 (See Pet’r Br. at 3.)

                                       The Appraisal

       Blesich claims that the Indiana Board erred in disregarding the Appraisal

because: 1) it was not hearsay; 2) the Township Assessor told him to get an appraisal;

3) the Appraisal was prepared by an independent third party; and 4) the Appraisal’s

valuation data overlapped with the County Assessor’s sales data. (See Pet’r Br. at 2;

Pet’r Resp. Resp’t Br. Real Estate Tax Appeal (“Pet’r Reply Br.”) at 2-4; Oral Arg. Tr. at

3-5, 7-9, 16, 22.) Consequently, Blesich maintains that the Indiana Board should have

reduced his 2010 assessment to $181,000. The Court, however, must disagree.

       The certified administrative record reveals that Blesich entered the Appraisal,

which was prepared by Thomas J. Serratore, into evidence to prove that his property

3
  Blesich also claims that the Indiana Board’s final determination is improper because it should
have disregarded the Assessor’s sales data evidence. (See Pet’r Br. Real Estate Tax Appeal
(“Pet’r Br.”) at 2.) The Court, however, need not address this claim to resolve the case.
                                               4
was worth only $181,000 for the 2010 tax year. (See Cert. Admin. R. at 44-45, 80.) Mr.

Serratore was not present at the Indiana Board hearing to testify in support of the

Appraisal.    (See Cert. Admin. R. at 32, 59-60, 81.)        Therefore, the Appraisal was

hearsay.     See Ind. Evidence Rule 801(a)-(c) (providing that hearsay is a person’s

written assertion that: “(1) is not made by [the person] while testifying at trial or hearing;

and (2) is offered in evidence to prove the truth of the matter asserted”).

       Blesich litigated this matter under the Indiana Board’s small claims rules and the

County Assessor did not object. (See Cert. Admin. R. at 59.) These rules provide that

“[h]earsay evidence, as defined by the Indiana Rules of Evidence (Rule 801), may be

admitted[, and i]f the hearsay evidence is not objected to, [it] may form the basis for [the

Indiana Board’s final] determination.”       52 IND. ADMIN. CODE 3-1-5(b) (2013) (see

http://www.in.gov/legislative/iac/). They go on to provide, however, that the Indiana

Board’s final determination cannot be based solely upon hearsay evidence when it is

properly objected to and does not fall within a recognized exception to the hearsay rule.

See 52 I.A.C. 3-1-5(b).

       The County Assessor properly objected to the Appraisal. (See Cert. Admin. R. at

81.) Blesich has not provided nor has this Court found an applicable hearsay exception.

See generally, e.g., Ind. Evidence Rule 803. Accordingly, the Court must find that the

Indiana Board did not err in disregarding the Appraisal.

                                  The Settlement Letter

       Next, Blesich claims that the Indiana Board’s rejection of the Settlement Letter

was improper. (See Pet’r Br. at 2; Pet’r Reply Br. at 4.) The Court disagrees.

       When Blesich initiated his administrative appeal, Indiana Code § 6-1.1-15-1



                                              5
required the Township Assessor to attempt to meet with Blesich informally to resolve as

many issues as possible. See IND. CODE § 6-1.1-15-1(b)(h) (2013) (amended 2015).

The statute further provided that if the matter was not resolved during the informal

meeting, the Township Assessor was to prepare a document that identified the areas of

disagreement and forward the document to the PTABOA. See I.C. § 6-1.1-15-1(2), (j).

Here, that document (i.e., the Settlement Letter), in relevant part, states:

          In analyzing sales of comparable properties and the [A]ppraisal
          submitted, I feel a change should be made.

                Tax year                          Assessment
                2010 pay 2011                     $193,700
                2011 pay 2012                     $185,800

          Please indicate in the proper space below if you are in agreement
          with our decision or if you wish to continue your appeal before the
          PTABOA.

(Cert. Admin. R. at 36.) Blesich indicated that he wished to continue his appeal before

the PTABOA. (See Cert. Admin. R. at 36.)

       Blesich argues that the Indiana Board erred in rejecting the Settlement Letter

because it is evidence that his property’s value should be no more than $193,700. (See

Pet’r Br. at 2.) Indiana’s Rules of Evidence, however, prohibit the use of settlement

terms and settlement negotiations to prove either the liability for or the invalidity of a

claim or its amount.     See Commonwealth Edison, 820 N.E.2d at 1227.               See also

BLACK’S LAW DICTIONARY 1496 (9th ed.) (defining a “settlement” as “an agreement

ending a dispute or lawsuit”). Indeed, Rule 408 provides that

          [e]vidence of the following is not admissible on behalf of any party
          . . . to prove . . . the validity or amount of a disputed claim . . . :




                                             6
              (1) furnishing, promising, or offering, or accepting, promising
                  to accept, or offering to accept a valuable consideration
                  in order to compromise the claim; and

              (2) conduct or a statement made during compromise
                  negotiations about the claim.

Ind. Evidence Rule 408.

       While the Indiana Board’s small claims rules indicate that certain evidentiary

procedures will be relaxed, their prohibition against the use of offers of settlement is

enforced. See 52 I.A.C. 3-1-5(a)(2). Consequently, the Court finds that the Indiana

Board did not err in rejecting the Settlement Letter as evidence supporting Blesich’s

requested valuation.

                             The Indiana Board’s Hearing

       Finally, Blesich has requested that the Court vacate the Indiana Board’s final

determination and reduce his 2010 assessment to $181,000 because the Indiana Board

was dilatory in conducting its administrative hearing and issuing a final determination.

(See Pet’r Br. at 3; Pet’r Reply Br. at 4-5.) The Court, however, cannot grant Blesich’s

request.

       When Blesich appealed from the PTABOA, Indiana Code § 6-1.1-15-4 provided

that the Indiana Board was to hold a hearing on his appeal within 9 months (unless it

was a reassessment year, which it was not). See IND. CODE § 6-1.1-15-4(e)-(f) (2013)

(amended 2014). The statute further provided that, absent an extension, the Indiana

Board was to issue its final determination on that appeal within 90 days of its hearing.

See I.C. § 6-1.1-15-4(g). If the Indiana Board failed to issue a final determination within

the 90 days, Blesich could continue to wait for the Indiana Board to make a final

determination or he could petition for judicial review under Indiana Code § 6-1.1-15-5.

                                            7
See I.C. § 6-1.1-15-4(i).

       While there is no dispute that the Indiana Board failed to hold its hearing on

Blesich’s appeal within the period prescribed under Indiana Code § 6-1.1-15-4, the

statute does not provide him a remedy.4 See generally I.C. § 6-1.1-15-4. Moreover,

when the Indiana Board failed to issue its final determination within 90 days of its June

2014 hearing, Blesich availed himself of the remedy provided by statute: he waited for

the Indiana Board to make a final determination instead of filing a petition for review with

this Court. See I.C. § 6-1.1-15-4(i). (See also Cert. Admin. R. at 27-28 (indicating that

Blesich filed an original tax appeal in November 2014).) Blesich, therefore, has not

shown that he has been prejudiced by the Indiana Board’s delays. Accordingly, the

Court finds against Blesich on this issue as well.

                                       CONCLUSION

       For all of the above-stated reasons, the final determination of the Indiana Board

is AFFIRMED.




4
  Nevertheless, Blesich sent a letter to the Indiana Board regarding the delayed hearing and the
Indiana Board promptly set the matter for hearing. (See Cert. Admin. R. at 10-13.)
                                               8